 In the Matter of CONSOLIDATED TELEGRAPH & ELECTRICAL SUBWAYCOMPANY, EMPLOYERandLOCAL UNION No. 3, INTERNATIONALBROTHERHOOD of ELECTRICAL WORKERS, A. F. L., PETITIONERCase No. ?,R-7418.-Decided April 23, 1948Messrs.William. L. Ransomand P. J.Berkson,of New York City,for the Employer.Mr. John F. O'Donnell,of New York City, for the Petitioner.Mr. Herman E. Cooper,byMr. H. Howard Ostrin,of New YorkCity, for the Intervenor.DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at NewYork City, on various days between April 30 and May 28, 1947, be-fore Daniel Baker, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERConsolidated Telegraph and Electrical Subway Company, the em-ployer named in this proceeding and herein calledSubway,constructs,owns, operates, and maintains underground conduits or ducts in theBoroughs of Manhattan and the Bronx, New York City. Consoli-dated Edison Company of New York, Inc., herein calledEdison,owns all the voting stock inSubwayand occupies approximately 95percent of all its duct space.Subwaymaintains an office in Manhat-tan, connected by direct telephone communication with the centraloffices ofEdison,and operates two store yards in Manhattan and agarage in the Bronx.Employees ofSubwaywork in these fixed lo-cations and at various jobs upon the streets in Manhattan and theBronx.During 1946Subwaypurchasedmaterials- and suppliesvalued at more than $313,000, of which approximately 24 percentcame from points outside the State.77 N. L.R. B., No. 41.300 CONSOLIDATED TELEGRAPH & ELECTRICAL SUBWAY CO.301We find thatSubwayis engaged in commerce within the meaningof the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees ofSubway.UtilityWorkers of America, herein called the Intervenor, is alabor organization affiliated with the Congress of Industrial Organiza-tions.Local No. 4 of the Intervenor claims to represent employeesofSubway.III.THE ALLEGED APPROPRIATE UNITA. The contentions of the partiesThe Petitioner urges that physical employees ofSubwayconstitutea separate appropriate bargaining unit and that the Board shoulddirect an election among them to determine their desires respectingrepresentation.TheSystemcompanies and the Intervenor urge thatit is contrary to the policy of the Board to break upa System-wideunit of closely integrated employees, found appropriate in two priorrepresentation cases, to which the Petitioner herein, then agreeing butnow dissenting, was a party, and amalgamated by years of bargain-ing history; and that if the Board should set up a unit for physicalemployees forSubway,clerical employees ofSubwaywould remainin theSystem-wideunit of clerical employees established in the earliercases and the bargaining pattern, heretofore established among cleri-cal and physical employees in theSystem,would be disrupted.Theyfurther allege that the Petitioner is merely attempting to regain repre-sentation among physical employees in theSystem-wideunit, whichit lost in the earlier representation proceeding in 1940, by seeking atthis time, on an extent-of-organization theory, representation ofSub-wayemployees in a separate unit, and that it intends to extend itsorganization piecemeal, among all employees of theSystemcompanies.In support of its petition, the Petitioner urges thatSubway per seis not a public utility and its rates are not controlled by the PublicService Commission of New York State; thatSystem-widebargain-ing is disadvantageous toSubwayemployees because rates ofSubwayare not regulated by the Public Service Commission; that employeesofSubwayhave made vain attempts to break away from the employeesof the otherSystemcompanies;1 and that, for these reasons, thepetition should be granted.1 In 1945,when employees ofSubway,comprising Local 4 of the unaffiliated Brotherhood,refused to accent the decision of the majority of the employees in theSystemto affiliate 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The Consolidated Edison System, herein called the SystemConsolidated Edison Company of New York, Inc., herein calledEdison,and its four wholly controlled subsidiary corporations, (1)Consolidated Telegraph and Electrical Subway Company, hereincalledSubway,whose employees are the subject of the instant peti-tion; (2)Westchester Lighting Company, herein calledWestchester;'(3)Yonkers Electric Light & Power Company, herein calledYonkers;and (4) New York Steam Corporation, herein calledSteam,comprisewhat is generally known as the Consolidated Edison System, hereincalled theSystem.These severalSystemcompanies, in form separate corporate entities,but as operating concerns interrelated and commonly controlled byand throughEdison,which operates as a public utilityper seand asa holding company, contribute to the manufacture and distributionof electrical energy to residents in and about the New York Metropoli-tan area.Edison,in New York City, andWestchesterandYonkers,inWestchester County, manufacture and distribute electrical energy,subject to the public utility control of the Public Service Commissionof the State of New York.Steammanufactures and distributes steamin New York City.Subway,under contract with the City, whichfixes rent to be charged for the use of the same,' constructs andmaintains ducts, vaults, and manholes under streets in Manhattanand the Bronx.3Edisonrents fromSubway,at rates fixed by theCity,' over 95 percent of allSubway'sduct space for the distributionof electrical energy to customers ofEdisonin this area.5with the U.A W -C I 0 , employees ofSubwaysought separate recognition for them-selves as Local 4.TheSystemrepresentatives refused the recognition.On February 19, 1946,the Petitioner herein made a similar request and was refusedOn March 1,1946, the Petitioner filed two petitions for physical and clerical employeesofSubway,respectively(2-R-6296 and 2-R-6297).Both petitions were dismissed by theRegional Director,and his position was sustained by the Board on appeal.On July 2, 1946,the Petitioner herein filed a petition for seasonal employees ofSubway(2-R-6769).The petition was dismissed.No appeal was taken.On September 9, 1946, the Petitioner filed a petition for all employees ofSubway(2-R-6703).The petition was dismissed, and no appeal was taken.On November 19, 1946, the Petitioner herein made a new demand uponSubwayforrecognition as bargaining representativeof Subwayemployees,and was refused.OnNovember 29 it called a strike. The strike was settled by compromise in March 1947.2Profits ofSubwayin excess of 10 percent of the cash investment are turned over tothe CityaEdison,through its Outside Plant Construction Department,performs in Brooklynand Queens the same work thatSubwayperforms for it in Manhattan and the Bronx.4Although its rates are subject to control and its operations to inspection by New YorkCityofficials,Subwayis not a "public utility" in the sense that it is subject to control bythe Public Service Commission of the State of New YorkThe other tenants are as follows,The Board of Transportation of New York City,which occupies 3 83 percent of the space;Third Avenue Railway Company,which occupies.06 percent of the space ; and New York City Fire Department,which occupies 21 percentof the space. CONSOLIDATED TELEGRAPH & ELECTRICAL SUBWAYCo.303Subwaymaintains an office in Manhattan and employs approxi-mately 150 clerical employees. It also maintains a garage and twostorage yards. Its physical employees, numbering 576 on May 1,1947, work in the garage and storage yards and on various jobs onstreet locations in Manhattan and the Bronx.These physical em-ployees include crane and equipment operators, truck drivers, skilledand semi-skilled workmen, and laborers.6These employees breakopen the city pavements, do necessary excavation and shoring work,open the ducts, and refill the excavations when the cables have beenlaid by electrical employees ofEdison.The physical employees ofSubwayare, for the most part, unskilled and semi-skilled workers,who work necessarily closely with employees ofEdisonwho lay thecables in the ducts built by them.7The operations of the severalSystemcompanies are integratedthrough common ownership and control, through regularly conductedweekly meetings and frequent contact among executives, and a commonhistory of collective bargaining over a long period of time, as notedbelow.Common employee policies are the result of close and constant co-operation respecting the operations among the parent and subsidiarycompanies forming theSystem.A single personnel department is animplement for uniformity in applying labor relations policies a Itmakes and administers contracts, handles grievances, and administerscontract benefits.Through it, employees are transferred from oneSystemcompany to another. Employees returning from military serv-ice exercise their reemployment rights when they are placed in anyone of theSystemcompanies.AllSystemcompanies share in tax,legal, and medical services.Subwaycollaborates withEdisonas topurchases.The two corporations share equipment.C. Clossi fication of physical employees of the System companies byemployment tenureEmployees of theSystemcompanies are divided into two generalwork classifications, (1) clerical employees and (2) physical or manualemployees.Physical employees are further classified by tenure asoil-trial, temporary, regular, and seasonal employees.6TheSystemcompanies and the Intervenor have been engaged in a detailed job reclassifl-cation ofSystememployees since the Intervenor was certified as their bargaining repre-sentative.The work was not yet complete at the time of the heaiing herein4A more detailed statement of the business and interrelation of the severalSystemcompanies is contained in earlier decisions of the Board involving these companies.Matterof Consolidated Edison Company of New York,Inc, et at,4 N. L. It B 71,75-83;Matter of Consolidated Edison Company of New York,Inc, et at,21 N. L. It. B. 64, 70-72.8WhileSabwaymaintains it separate personnel department for its employees,its policiesemanate from the personnel department ofEdison,which dictates policies,and interpretsand makes contracts,and to which all grievances aie reported 304DECISIONSOF NATIONALLABOR RELATIONS BOARDPhysical employees hired for work in any of theSystemcompaniesare normally deemed probationary employees, who may become regu-lar or permanent employees after 3 months, and before 6 months, ofthe initial date of their employment.During this probationary period,employees are termed "on-trial" employees.From time to time the severalSystemcompanies have hired em-ployees for specific and limited periods to do special work.Theseemployees are called temporary employees.At the time of the hearing,this type of work in allSystemcompanies was being let out to inde-pendent contractors.During the war theSystemcompanies, in all, lost approximately7,000 employees due to military and war leaves of absence.Subwayhired no new employees during this period. In September 1945,Sub-waybegan hiring employees on a probationary basis.' In May 1946,on consultation withEdison, Subwayhired physical employees undera new, classification called "seasonal" employees to perform streetwork from May to November 1946, when it was anticipated theirservices would no longer be needed.Because these employees werehired for a limited time and, under the express terms of their employ-ment, denied the right accorded to "on-trial" employees to qualify asregular employees after a probationary period, they were paid at ahigher initial rate per hour than on-trial employees.In November 1946,Subway,on consultation withEdisonand theIntervenor, the recognized bargaining representative of physical em-ployees ofSubway,announced that it would discontinue the categoryof seasonal employees,10 and it offered to seasonal employees then onits pay roll the opportunity of continuing in its employment as regularor permanent employees at rates set down in the current contractbetween theSystemcompanies and the Intervenor, with all the in-surance and other benefits accruing to regular employees as such.The basic hourly rates for regular employees established by the cur-rent contract were lower than the prevailing hourly rate for seasonalemployees.This situation gave rise to the strike, noted below.D. The bargaining historyIn 1937, International Brotherhood of Electrical Workers, hereincalled the IBEW, organized employees of all theSystemcompanies.These companies and the IBEW and its Local B-828, the only localof the IBEW to which employees of the severalSystemcompanies at9while theseemployees were designated"temporary"employees on the pay roll, It wasunderstood at the timethat,if satisfactory,these employees would be retained as regularemployees.30Seasonal employees were in November 1946 approaching the end of their anticipatedemployment withSubway. CONSOLIDATED TELEGRAPH & ELECTRICAL SUBWAYCo.305that time belonged, executed a contract ona System-widebasis.Afterthis contract had been executed, the IBEW chartered other locals forthe employees of theSystemcompanies.11These locals executed withthe severalSystemcompanies contracts substantially uniform withthat of the first basic contract.All contracts wereSystem-wideinapplication, and the terms were carried out on a uniformSystem-widebasis by the IBEW and theSystemcompanies.In or about December 1939, employees of theSystemcompaniesbecame engaged in a jurisdictional dispute, and, as a result, withdrewfrom the IBEW and established themselves as Brotherhood of Con-solidatedEdison Employees, an unaffiliated labor organization.Locals formerly of the IBEW became locals of this new organization.Representatives from these several locals constituted an executiveboard and became known as the Joint Council. The Joint Council,as a committee, handled contracts and grievances with theSystemcompanies.On March 2, 1940, in Cases Nos. R-1739 and R-1740, consolidatedrepresentation proceedings, the Board issued a Decision and Directionof Elections '12 in which Amalgamated Utility Workers Union C. I. 0.,the unaffiliated Brotherhood, the IBEW, and theSystemcompaniesagreed, and the Board found, that separateSystem-wideunits of (1)clerical and (2) physical employees were appropriate for employeesof all theSystemcompanies.The unaffiliated Brotherhood won theelections conducted in these two separate units and on July 11, 1940,theBoard issued a Certification of Representatives in theseproceedings .13Thereafter, through its Joint Council, the unaffiliated Brotherhoodexecuted with theSystemcompanies a master agreement,System-widein scope.The comprehensiveSystem-wideprovisionswerethereafter incorporated in several substantially uniform agreementsbetween eachSystemcompany and the Joint Council and the par-ticular local representing the employees of eachSystemcompany.These agreements, as modified, remained in effect until August 1945.In 1945, a majority of members of the unaffiliated Brotherhoodvoted to affiliate with the U. A. W.-C. I. O. The dissenters, amongwhom were employees ofSubway,members of Local 4 of the un-affiliated Brotherhood, took the name of Independent Brotherhood"Two locals were set up, one for the employees of the electrical, and one for the em-ployees of the gas, divisions ofEdison;one local for employees of Brooklyn Edison Com-pany, Inc, and one for New Yoik and Queens Electrical Light & Power Company (both ofthese companies are now dissolved and are merged withEdison),one local for employees ofSubway;and one local for employees ofWestchesterandYonkers.1'Matter ofConsolidated Edison Company of New York,Inc.,21 N L. R B 65.1E 25 N. L.R. B. 294. 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Consolidated Edison Employees.For this defection, Local 4 wassuspended by its parent organization, the Intervenor herein.In September 1945, theSystemcompanies, the Intervenor, Inde-pendent Brotherhood of Consolidated Edison Employees (the dis-senters who resisted affiliation with the U. A. W.-C. I. 0.), and Local3 of the IBEW (the Petitioner in the instant case), entered into anagreement for separate consent elections in Case No. 2-R-5938, amongemployees in theSystem-wideunits for clerical and physical em-ployees of allSystemcompanies, respectively, which had been agreedto be appropriate, and found by the Board to be appropriate, in the1940 representation proceedings noted above.The Intervenor hereinwon both elections on December 21, 1945.On January 17, 1916, theSystemcompanies and the Intervenor byits Joint Council executeda System-widebasic contract to last untilNovember 1, 1947. and thereafter from year to year with a 60-dayautomatic renewal clause."EThereafter, on or about February 1,1946, all locals but Local 4, which was still suspended, executed similaragreements with their respectiveSystemcompanies.On June 21,1946, Local 4, having been reinstated, executed a similar uniformagreement withSubway.In November 1946, seasonal employees then listed on the pay rollofSubwaywere nearing the close of their special employment period.Subway,after consultation with the central personnel department ofEdisonand the Intervenor, the recognized bargaining representative,as indicated above, announced its intention of giving up the practiceof hiring seasonal employees, as such. It offered to all seasonal em-ployees remaining on its pay roll the status of regular employees,with the base rate of pay and the benefits and privileges guaranteedto regular employees under the contract. Since seasonal workershad been hired at a premium pay because of the limited terms of theirexpected employment, their proposed transformation from seasonalto regular employees meant an immediately lower hourly rate of pay.Some seasonal employees resented the lower pay and joined the Peti-tioner, who called a strike among employees ofSubway.15E. ConclusionWhere employees in an integrated multi-plant unit have bargainedwith their employer over a period of years, the Board has been reluc-tant to disturb the multi-plant unit so established, and to set up em-ployees at any one plant in a separate bargaining unit.The Boardi'This basic agreementwas thereafter amended to extend to January 1, 1947, and renew-able yearly thereafter with a G0-day noticeclause.15This strikewas settled by compromise.The strikers were reinstated. CONSOLIDATED TELEGRAPH & ELECTRICAL SUBWAYCo.307has followed the policy of preserving multi-plant units both wheresuch units have been established by the parties without Board certi-fication, and where the plants have been widely separated and transferof employees among the plants and personal contacts of employees atthe several plants have been negligible or entirely wanting.1°In the instant case, we note that, although in formSubwayis aseparate corporation, it is owned, controlled, and regulated byEdison;thatSubwayhas undergone no change in operations or control duringthe entire period; that bargaining has been on a, multi-plant orSystem-wide basis for clerical and physical employees of theSystemcom-panies; thatSubwayfunctions as a department forEdisonfor streetwork in Manhattan and the Bronx, performing in those boroughs thesame kind of work which the Outside Plant Department ofEdisonperforms forEdisonin Brooklyn and Queens; and thatSubwayem-ploys physical employees in jobs common to employees, not only in theOutside Plant Department ofEdison,but in otherSystemcompanies.Under these circumstances, we are of the opinion that, in view of thenature of their work and the long history of collective bargainingona System-widebasis, during a part of which the Petitioner servedas bargaining representative, not only for physical but also for cleri-cal employees, a separate unit for physical employees ofSubwaywouldnot be appropriate.For this reason, we shall dismiss the petitionfiled in this proceeding.17Since we find no appropriate unit within the scope of the petition,we find that no question exists concerning the representation of em-ployees ofSubwayin an appropriate bargaining unit, within themeaning of Section 9 (c) (1) of the Act.ORDERIT IS HEREBY ORDERED that the petition for investigation and certifica-tion of represent; tives of employees of Consolidated TelegraphElectrical Subway Company, New York City, filed herein by LocalUnion No. 3, International Brotherhood of ElectricalWorkers,A. F. L., be, and it hereby is, dismissed.10 biattei of Standard Brands,75 N. L. R B 394;and cases cited therein.'In view of the time consumed in processing this petition, we find it unnecessary topass upon the issue of contract bar urged by the Employer and the Intervenor at the timeof the hearing.